Citation Nr: 1549995	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-03 298	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence was presented to reopen a claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1947 to June 1953, and with the United States Army from September 1963 to December 1974.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for peripheral neuropathy.  In a February 2015 decision, the Board reopened the previously denied claim and remanded the underlying matter for additional development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic Virtual VA (VVA) and Veterans Benefits Management System (VBMS) file.  


FINDINGS OF FACT

1.  On February 27, 2015, the Board issued a decision as to whether new and material evidence was presented to reopen a claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, and remanded the reopened matter for evidentiary development.

2.  On November 19, 2015, the Board was notified by the RO that the Veteran died in November 2014. 


CONCLUSIONS OF LAW 

1.  Vacatur of the February 27, 2015 Board decision, which addressed the issue of whether new and material evidence was presented to reopen a claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, and remanded the reopened matter, is warranted.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).  

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the claim on appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C. § 5121A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

The Board issued a decision in February 2015 which reopened the Veteran's claim for service connection and remanded the reopened matter for additional development.  Thereafter, the Board was notified that the Veteran died in November 2014, prior to the issuance of the decision.  As the Veteran died in November 2014 and another claimant had not been substituted, the Board did not have jurisdiction to address whether the claim should be reopened or the merits of the claim.  Instead, the appeal should have been dismissed pursuant to 38 C.F.R. § 20.1302 (2015).  Accordingly, the Board's decision of February 2015 is vacated.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2009).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. However, it is noted that such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).

Accordingly, the February 27, 2015 Board decision addressing the issue of whether new and material evidence was presented to reopen a claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, and if so, whether service connection is warranted, is vacated, and the appeal is dismissed.


ORDER

The February 27, 2015 Board decision addressing the issue of whether new and material evidence was presented to reopen a claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, and if so, whether service connection is warranted is vacated.  

The appeal is dismissed.



	                        ____________________________________________
	S. S. Toth
	Veterans Law Judge, Board of Veterans' Appeals

